Name: Regulation (EU) NoÃ 1210/2010 of the European Parliament and of the Council of 15Ã December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation
 Type: Regulation
 Subject Matter: criminal law;  technology and technical regulations;  monetary relations;  monetary economics
 Date Published: nan

 22.12.2010 EN Official Journal of the European Union L 339/1 REGULATION (EU) No 1210/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 133 thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting (3) requires credit institutions and, within the limits of their payment activity, other payment service providers and any other institutions engaged in the processing and distribution to the public of notes and coins to ensure that euro notes and coins which they have received and which they intend to put back into circulation are checked for authenticity and that counterfeits are detected. (2) Commission Recommendation 2005/504/EC of 27 May 2005 concerning authentication of euro coins and handling of euro coins unfit for circulation (4) provides for recommended practices regarding the authentication of euro coins and the handling of euro coins unfit for circulation. However, the lack of a mandatory common framework for coin authentication results in different practices among Member States and cannot, therefore, ensure uniform protection of the currency throughout the euro area. (3) To achieve effective and uniform authentication of euro coins throughout the euro area it is therefore necessary to introduce binding rules for the implementation of common procedures for the authentication of euro coins in circulation and for the implementation of control mechanisms of those procedures by the national authorities. (4) During the authentication process, genuine euro coins that are unfit for circulation should also be identified. The circulation of unfit coins makes them more difficult to use, particularly in coin-operated machines, and may create confusion for the users as to the authenticity of those coins. Unfit coins should be removed from circulation. Common binding rules for Member States are therefore necessary for handling and reimbursing euro coins unfit for circulation. (5) To coordinate the implementation of the authentication procedures, the details of testing and training requirements for coin authentication, the specifications for checking euro coins unfit for circulation and other practical implementation provisions should be further determined by the European Technical and Scientific Centre (ETSC) established by Commission Decision 2005/37/EC (5), after having consulted the counterfeit coin experts group referred to in that Decision. (6) To allow for a gradual adjustment of their current system of rules and practices to the provisions of this Regulation, the Member States should, during a transitional period until 31 December 2014, be able to provide for derogations regarding the types of coin-processing machines to be used for the authentication of euro coins and for the number of those machines to be checked annually. (7) Each national authority handling euro coins unfit for circulation should be able to apply a handling fee in accordance with this Regulation in order to meet the expenses related to the process. Handling fees should not be applied to the submissions of small quantities of euro coins unfit for circulation. Member States should be able to provide for exemptions from handling fees for persons which cooperate closely with the authorities in removing counterfeit or unfit coins from circulation. Member States should be able to accept bags or boxes of mixed counterfeit and unfit coins without applying a surcharge if this serves public interest. (8) It should be for each Member State to introduce applicable penalties for infringements, with a view to achieving equivalent authentication of euro coins and handling of euro coins unfit for circulation throughout the euro area. (9) Since the objective of this Regulation, namely effective and uniform authentication of euro coins throughout the euro area, cannot be sufficiently achieved by the Member States due to the differences in national practices and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER AND DEFINITIONS Article 1 Subject matter This Regulation lays down procedures necessary for authentication of euro coins and for handling of euro coins unfit for circulation. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: (a) authentication of euro coins means the process of verifying that euro coins are authentic and fit for circulation; (b) euro coins unfit for circulation means euro coins that are genuine but that have been rejected during the authentication process or euro coins the appearance of which has been significantly altered; (c) designated national authority means the Coin National Analysis Centre or another authority designated by the Member State concerned; (d) institutions means the institutions referred to in the first subparagraph of Article 6(1) of Regulation (EC) No 1338/2001, excluding those referred to in the third indent thereof; (e) CCEG (Counterfeit Coin Experts Group) means the counterfeit coin experts referred to in Decision 2005/37/EC. CHAPTER II AUTHENTICATION OF EURO COINS Article 3 Authentication of euro coins 1. Institutions shall ensure that euro coins which they have received and which they intend to put back into circulation are subject to an authentication procedure. They shall implement that obligation by means of: (a) coin-processing machines included in the list of coin-processing machines, referred to in Article 5(2); or (b) personnel trained in accordance with modalities defined by Member States. 2. Following authentication all suspected counterfeit coins and euro coins unfit for circulation shall be submitted to the designated national authority. 3. Counterfeit euro coins handed over to the competent national authorities in accordance with Article 6 of Regulation (EC) No 1338/2001 shall not be subject to handling or other fees. As regards euro coins unfit for circulation, Chapter III of this Regulation shall apply. Article 4 Testing requirement and coin-processing machines 1. When implementing Article 3(1)(a), institutions shall use only the types of coin-processing machines that have successfully passed a detection test carried out by the designated national authority or by the ETSC and that were listed on the website referred to in Article 5(2) at the time of their purchase. Institutions shall ensure that those machines are regularly adjusted to maintain their detection capability, taking into consideration the modifications introduced in the list referred to in Article 5(2). The detection test shall be designed to ensure that a coin-processing machine is capable of rejecting the known types of counterfeit euro coins and, in the process, euro coins unfit for circulation and all other coin-like objects that do not comply with the specifications of genuine euro coins. 2. For a transitional period until 31 December 2014, Member States may provide for specific derogations from the first sentence of paragraph 1 for coin-processing machines that were in use on 11 January 2011 and that have proved capable of detecting counterfeit euro coins, euro coins unfit for circulation and other coin-like objects that do not comply with the specifications of genuine euro coins, even if those machines are not included in the list referred to in Article 5(2). Such derogations shall be adopted after consulting the CCEG. Article 5 Adjustment of coin-processing machines 1. With a view to enabling manufacturers of coin-processing machines to obtain the specifications necessary for the adjustment of their machines to detect counterfeit euro coins, testing in accordance with Article 4 may be carried out at the designated national authority, the ETSC or, following bilateral agreement, on the manufacturers premises. Following the successful testing of a coin-processing machine, a detection test report summary shall be issued for the attention of the manufacturer of the machine and copied to the ETSC. 2. The Commission shall publish on its website a consolidated list of all coin-processing machines, for which a positive and valid detection test report summary is received or prepared by the ETSC. Article 6 Controls by Member States 1. Member States shall put in place the controls provided for in this Article. 2. Member States shall perform annual on-the-spot controls in institutions with a view to verifying, through detection tests, the proper functioning of a representative number of coin-processing machines used. Where personnel of the institutions is expected to check manually the authenticity of euro coins to be put back into circulation, Member States shall obtain an assurance from the institutions that their personnel are duly trained for that purpose. 3. The number of coin-processing machines to be checked annually in each Member State shall be such that the volume of euro coins processed by those machines during that year represents at least 25 % of the total cumulated net volume of coins issued by that Member State from the introduction of euro coins until the end of the previous year. The number of coin-processing machines to be checked shall be calculated on the basis of the volume of the three highest denominations of euro coins intended for circulation. Member States shall endeavour to ensure that coin-processing machines are checked on a rotating basis. 4. In the event that the number of coin-processing machines to be checked annually in accordance with paragraph 3 is higher than the number of machines operating in a particular Member State, all the coin-processing machines operating in that Member State shall be checked annually. 5. For a transitional period until 31 December 2014, Member States may decide, after notifying the Commission, that the number of coin-processing machines to be checked annually shall be such that the volume of euro coins processed by those machines during that year represents at least 10 % of the total cumulated net volume of coins issued by that Member State from the introduction of the euro coins until the end of the previous year. 6. As part of the annual controls, Member States shall monitor the capacity of institutions to authenticate euro coins on the basis of: (a) the existence of a written policy providing instructions relating either to the use of automatic coin-processing equipment or to manual sorting, as appropriate; (b) the allocation of appropriate human resources; (c) the existence of a written maintenance plan intended to keep coin-processing machines at their appropriate performance level; (d) the existence of written procedures for submitting counterfeit euro coins, euro coins unfit for circulation and other coin-like objects that do not comply with the specifications of genuine euro coins to the designated national authority; and (e) the existence of internal control procedures describing the modalities and the frequency of the controls to be carried out by institutions to ensure that their sorting centres and their personnel follow the instructions set out in this paragraph. 7. Where a Member State detects non-compliance with this Regulation, the institution concerned shall take the measures to ensure that the non-compliance is rectified promptly. Article 7 Technical provisions The Commission shall ensure that the ETSC define, within a reasonable time frame and after consulting the CCEG, the technical specifications for the detection test, and other practical implementation provisions, such as training practices, the period of validity of the detection test report summary, the information to be included in the list referred to in Article 5(2), the guidelines related to controls, checks and auditing by Member States, the rules for the rectification of non-compliance, and the relevant thresholds for accepting genuine coins. CHAPTER III HANDLING OF EURO COINS UNFIT FOR CIRCULATION Article 8 Withdrawal and reimbursement of euro coins unfit for circulation 1. Member States shall withdraw from circulation euro coins unfit for circulation. 2. Member States shall reimburse or replace euro coins that have become unfit due to long circulation or accident or that have been rejected during the authentication procedure for any other reason. Member States may refuse reimbursement of euro coins unfit for circulation which have been altered either deliberately or by a process that could be reasonably expected to have the effect of altering them, notwithstanding reimbursement of coins collected for charitable purposes, such as fountain coins. 3. Member States shall ensure that after withdrawal, euro coins unfit for circulation are destroyed by physical and permanent deformation, so that those coins cannot be put back into circulation or be submitted for reimbursement. Article 9 Handling fees 1. A handling fee of 5 % of the nominal value of the submitted euro coins unfit for circulation may be withheld from the reimbursement or the replacement of those euro coins. In the event that an entire bag or box of euro coins is checked in accordance with Article 11(2), the handling fee may be supplemented by an additional 15 % fee of the nominal value of the submitted euro coins. 2. Member States may provide for general or partial exemptions from handling fees in cases where the natural or legal persons submitting the euro coins cooperate closely and regularly with the designated national authority in withdrawing from circulation counterfeit euro coins or euro coins unfit for circulation or where such exemptions serve the public interest. 3. Transport and related costs shall be borne by the natural or legal person submitting the euro coins. 4. Without prejudice to the exemption provided for in paragraph 2, a maximum quantity of one kilogramme of euro coins unfit for circulation per denomination per natural or legal person submitting euro coins shall be exempted from the handling fee each year. If that limit is exceeded, all the coins submitted may be subject to a fee. 5. Where an individual submission of coins includes coins treated with chemical or other hazardous substances to such a degree that they may be deemed to harbour a health risk for handlers, the charges levied in accordance with paragraph 1 shall be supplemented by a further fee equivalent to 20 % of the nominal value of the euro coins submitted. Article 10 Packaging of euro coins unfit for circulation 1. The natural or legal person submitting euro coins for reimbursement or replacement shall sort them per denomination in standardised bags or boxes, as follows: (a) the bags or boxes shall comprise: (i) 500 coins for each of the denominations of EUR 2 and EUR 1, (ii) 1 000 coins for each of the denominations of EUR 0,50, EUR 0,20 and EUR 0,10, (iii) 2 000 coins for each of the denominations of EUR 0,05, EUR 0,02 and EUR 0,01, (iv) for smaller quantities, 100 coins of each denomination; (b) each bag or box shall bear the identifying details of the submitting natural or legal person, the value and the denomination contained, the weight, the date of packaging and the bag or box number; the submitting natural or legal person shall provide a packaging list with an overview of the bags or boxes submitted; where coins have been treated with chemical or other hazardous substances, the standard packaging units shall be accompanied by a written declaration specifying the exact substances which have been used; (c) where the total quantity of euro coins unfit for circulation is smaller than the requirements referred to in point (a), those euro coins shall be sorted by denomination and may be submitted in non-standard packaging. 2. By derogation from paragraph 1, Member States may maintain different packaging requirements as provided for under their national rules on 11 January 2011. Article 11 Checks of euro coins unfit for circulation 1. Member States may check submitted euro coins unfit for circulation as follows: (a) the quantity declared shall be checked by weighing each bag or box; (b) authenticity and visual appearance shall be checked on the basis of a sample of at least 10 % of the submission. 2. In the event that anomalies following the checks referred to in paragraph 1, or deviations from Article 10, are identified, the entire bag or box shall be checked. 3. Where the acceptance or processing of euro coins constitutes a health risk for handlers or a submission fails to meet packaging and labelling standards, Member States may refuse to accept such coins. Member States may provide for measures to be adopted with respect to the natural or legal persons that submitted coins referred to in the first subparagraph. CHAPTER IV FINAL PROVISIONS Article 12 Reporting, communication and evaluation 1. Member States shall submit annually reports to the Commission on their activities as regards authentication of euro coins. The information provided shall include the number of controls carried out pursuant to Article 6(2) and coin-processing machines checked, the test results, the volume of coins processed by those machines, the number of suspected counterfeit coins analysed and the number of euro coins unfit for circulation reimbursed, as well as details of any derogations provided for under Article 4(2) or Article 6(5). 2. To enable Member States to monitor the compliance of institutions with this Regulation, they shall, if so requested, provide the Member States at least annually with at least the following information: (a) the types and number of coin-processing machines used; (b) the location of each coin-processing machine; and (c) the volume of coins processed per coin-processing machine, per year and per denomination, for at least the three highest denominations. 3. Member States shall ensure that information concerning the authorities designated for reimbursement or replacement of euro coins and specific modalities, such as packaging requirements and fees, is made available on the appropriate websites and through the appropriate publications. 4. After having analysed the reports received from the Member States, the Commission shall present an annual report to the Economic and Financial Committee on developments and results concerning authentication of euro coins and euro coins unfit for circulation. 5. The Commission shall present a report to the European Parliament and to the Council by 30 June 2014 on the operation and effects of this Regulation. That report may be accompanied, if appropriate, by legislative proposals implementing in further detail, or amending, this Regulation, in particular with respect to Articles 6 and 8. Article 13 Penalties Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. Article 14 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012, with the exception of Chapter III, which shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 15 December 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 284, 25.11.2009, p. 6. (2) Position of the European Parliament of 7 September 2010 (not yet published in the Official Journal) and decision of the Council of 29 November 2010. (3) OJ L 181, 4.7.2001, p. 6. (4) OJ L 184, 15.7.2005, p. 60. (5) OJ L 19, 21.1.2005, p. 73.